Pillsbury Winthrop Shaw Pittman LLP 50 Fremont Street|San Francisco, CA94105-2228|tel 415.983.1000|fax 415.983.1200 MAILING ADDRESS:P. O. Box 7880|San Francisco, CA94120-7880 Heidi E. Mayon tel heidi.mayon@pillsburylaw.com May 11, Securities and Exchange Commission 100 F Street, N.W., Mail Stop 3561 Washington, D.C.20549 Attention: Mellissa Campbell Duru Special Counsel Office of Mergers and Acquisitions Re:Hooper Holmes, Inc. Definitive Additional Materials Filed April 15, 20, and 24, 2009 File No. 1-00972 Dear Ms. Duru: Hooper Holmes, Inc. (the “Company”) hereby provides the following supplemental information in response to comment five received from the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) in its letter to Company dated May 4, 2009. Staff’s Comment No. 5 Support for each statement or assertion of opinion or belief must be self-evident, disclosed in the proxy materials, or provided to the Staff on a supplemental basis.Provide us with support with respect to the following non-exhaustive list of statements you make: ·“Mr.
